 Case 1:06-cr-00245-JTN ECF No. 360, PageID.2827 Filed 04/22/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

           Plaintiff,
                                                                       Case No. 1:06-cr-245-1
 v.
                                                                       HON. JANET T. NEFF
 ALEJANDRO SERRANO DOMENECH,

       Defendant.
 ____________________________/


                                      OPINION AND ORDER

          The Court of Appeals for the Sixth Circuit vacated this Court’s Order denying Defendant’s

Motion to Reduce Sentence (ECF No. 308) and remanded “for reconsideration of a sentence

modification under the dictates of the First Step Act” (ECF No. 333 at PageID.2603). The parties

have since filed supplemental briefs on remand (ECF Nos. 340, 347 & 358). For the reasons that

follow, the Court again denies Defendant’s motion.

                                        I.      BACKGROUND

          Defendant is a Cuban citizen who entered the United States in 1995 as an immigration

parolee along with his younger brother, William Serrano Domenech, with whom he was tried in

this case (United States Probation Office Pre-Sentence Investigation Report [PSR] ¶ 112). A social

service agency sponsored the two young men and helped them relocate to Lansing, Michigan (id.

¶ 112).

          From the facts developed in the PSR prepared in this case, Defendant did not find sustained

employment or engage in any other positive behavior. Rather, in the approximately eleven years

between his arrival in this country and his commission of the offenses in this case, Defendant was
 Case 1:06-cr-00245-JTN ECF No. 360, PageID.2828 Filed 04/22/21 Page 2 of 11




in and out of confinement, most times failing to appear for arraignments and failing to pay the

financial sanctions associated with his convictions. Indeed, he perpetrated enough crime to qualify

as a Career Offender under the United States Sentencing Guideline (U.S.S.G.) § 4B1.1 (2007)

applicable at the time of his sentencing.

       The litany of Defendant’s convictions grew in seriousness over the years, beginning with

a conviction for retail fraud in Lansing, Michigan (June 1996); two convictions for Driving While

License Suspended in Grand Rapids, Michigan (December 1996); Use of a Controlled Substance

and Driving While License Suspended, again in Grand Rapids (April 1997); Criminal Trespass in

New Mexico (March 1998); Criminal Trespass and Unlawfully Carrying a Deadly Weapon in New

Mexico (April 1998); Possession of a Controlled Substance and Obstructing or Evading a Police

Officer in New Mexico (August 1998); another Criminal Trespass conviction arising from

Defendant’s decision to sleep in an apartment complex stairwell in New Mexico (August 1998);

Criminal Trespass and Public Nuisance in New Mexico (September 1998); Breaking and Entering

motel rooms in New Mexico (November 1998); and Armed Robbery with a Deadly Weapon in

New Mexico (December 1998) (PSR ¶¶ 80-90).

       Defendant’s immigration parole status was terminated after his felony convictions for

armed robbery and breaking and entering (PSR ¶¶ 16-17). He was released from prison on parole

in July 2000 to the custody of the Immigration and Naturalization Service (INS), which instituted

removal proceedings (id. ¶¶ 16-17). Cuba, however, refused to accept Defendant’s return (id.

¶¶ 16-17).

       In November 2001, the INS released Defendant conditioned on the requirement that he

keep the INS informed of his whereabouts (PSR ¶ 17). Defendant failed to do so. In fact,




                                                2
 Case 1:06-cr-00245-JTN ECF No. 360, PageID.2829 Filed 04/22/21 Page 3 of 11




Defendant committed a third-degree felony trafficking cocaine in New Mexico in January 2002,

although he was not convicted and sentenced for the offense until later (id. ¶¶ 22, 92).

       In December 2002, Defendant was imprisoned for two and one-half years for violating his

parole by possessing a stolen vehicle (PSR ¶ 20). In February 2006, he was sentenced for the

January 2002 drug trafficking offense but was released based on time served (id. ¶¶ 20, 92).

       In April 2006, approximately one month after his release and while still on probation,

Defendant committed the instant offenses. The evidence developed at trial and accepted by the

jury indicated that Defendant and his younger brother stole—at gun point—drugs, firearms, and

ammunition from persons in New Mexico and traveled to the Lansing area to deal the drugs. They

were accompanied by the material witness in this case and a 14-year-old runaway girl, both of

whom Defendants kept supplied with drugs. The small motel room where local police officers

caught up with Defendant, co-Defendant, and their companions was a scene fraught with

dangerous possibilities. Defendant attempted to flush some of the drugs down the toilet and

refused to comply with the police officers’ commands to spit out the drugs he put in his mouth.

Defendant, who was holding a switchblade knife, struggled with the police officers and was

subdued only after an officer twice activated his taser against him. The officers seized drugs,

loaded weapons and counterfeit money from the motel room.

       The government charged Defendant with Possession of Firearms by Illegal Aliens, 18

U.S.C. § 922(g)(5)(A), 18 U.S.C. § 924(a)(2) (Count 1); Possession of Crack Cocaine with Intent

to Distribute, 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii) (Count 2); Possession of Marijuana with Intent

to Distribute, 21 U.S.C. § 841(a)(1), (b)(1)(D) (Count 3); Possessing Firearms in Furtherance of a

Drug Trafficking Crime, 18 U.S.C. § 924(c)(1)(A)(i); 21 U.S.C. § 841(a)(1) (Count 4); Felon in




                                                 3
    Case 1:06-cr-00245-JTN ECF No. 360, PageID.2830 Filed 04/22/21 Page 4 of 11




Possession of Firearms, 18 U.S.C. § 922(g)(1) (Count 5); and Possession of Counterfeit Federal

Reserve Notes, 18 U.S.C. § 472 (Count 6). Following five days of trial, the jury convicted

Defendant of all six counts against him. The government moved to vacate Defendant’s conviction

under Count 1 to avoid imposition of multiple sentences for the same firearms possession, see

United States v. Throneburg, 921 F.2d 654, 656-57 (6th Cir. 1990), and this Court granted the

motion.

        Defendant appeared before the Court for sentencing on February 11, 2008. Based on the

United States Sentencing Guidelines as they existed at that time, Defendant’s Guidelines

imprisonment range was 360 months to life (PSR ¶ 134). Based on his prior New Mexico

convictions for armed robbery and attempted drug trafficking, this Court classified Defendant as

a career offender and sentenced him at the low end of the then-applicable Guideline range to an

aggregate term of 420 months in prison (Judgment, ECF No. 181). 1 This Court rendered its oral

sentencing decision on February 11, 2008 and issued a Sentencing Memorandum on February 20,

2008 to provide greater detail regarding the reasons given for the sentence imposed (ECF No. 182).

Defendant appealed this Court’s Judgment of Sentence, and the Sixth Circuit affirmed this Court’s

Judgment (ECF No. 205). United States v. Domenech, 430 F. App’x 392 (6th Cir. 2011).

Defendant petitioned for a writ of certiorari, which the United States Supreme Court denied (ECF

No. 215). Defendant’s estimated release date is currently January 6, 2037, according to the Bureau

of Prisons (BOP) website.

        In January 2013, Defendant moved to vacate his sentence under 28 U.S.C. § 2255 (ECF

No. 234). The government moved to dismiss the motion, and this Court granted the government’s




1
  This Court sentenced William Serrano Domenech to an aggregate term of 234 months’
imprisonment.
                                                4
 Case 1:06-cr-00245-JTN ECF No. 360, PageID.2831 Filed 04/22/21 Page 5 of 11




motion (Op. & Order, ECF Nos. 253-254). Defendant appealed, and the Sixth Circuit denied

Defendant’s application for a certificate of appealability (ECF No. 273).

       In November 2014, Defendant moved to modify or reduce his sentence under 18 U.S.C.

§ 3582(c)(2) on the basis of Amendment 782 of the United States Sentencing Guidelines (ECF

No. 260). This Court denied his motion (Memo. Op. & Order, ECF Nos. 270-271). Defendant

appealed, and the Sixth Circuit affirmed this Court’s Order (ECF No. 284).

       In June 2016, relying on Johnson v. United States, 135 S. Ct. 2551, 2563 (2015), Defendant

filed a second motion to vacate his sentence under 28 U.S.C. § 2255 (ECF No. 299), which this

Court transferred to the Sixth Circuit (Order, ECF No. 301). The Sixth Circuit denied Defendant’s

request for authorization to file a second or successive § 2255 motion (ECF No. 302).

       In March 2019, Defendant filed a Motion for Reduction of Sentence (ECF No. 308). This

Court appointed counsel for Defendant and ordered a supplemental brief from Defendant and a

response from the government. The supplemental brief (ECF No. 315) and the government’s

response (ECF No. 316) were duly filed. On May 30, 2019, this Court issued a Memorandum

Opinion and Order denying Defendant’s motion (ECF No. 325). Defendant filed an appeal, which

the Sixth Circuit consolidated with his brother’s appeal.

       On June 25, 2020, the Sixth Circuit issued its Opinion, rejecting Defendants’ argument that

they were entitled to a plenary sentencing but deciding that this Court abused its discretion in

denying their motions inasmuch as this Court “failed to treat the brothers’ reduced ranges as ‘the

starting point and the initial benchmark’ for its decision” and failed to give “renewed consideration

of the § 3553(a) factors” (ECF No. 333 at PageID.2602-2603 (citations omitted)). The Sixth

Circuit remanded “for reconsideration of a sentence modification under the dictates of the First

Step Act” (id. at PageID.2603). The mandate was issued on July 17, 2020 (ECF No. 334). On



                                                 5
 Case 1:06-cr-00245-JTN ECF No. 360, PageID.2832 Filed 04/22/21 Page 6 of 11




September 21, 2020, Defendant filed a brief on remand (ECF No. 340), to which the government

filed a response (ECF No. 347). On January 28, 2021, Defendant filed a reply (ECF No. 358).

The Court is satisfied that Defendant has been given a meaningful opportunity for input and that

the matters presented in the motion papers may be resolved without the need for oral argument.

See W.D. Mich. LCrimR 47.1(d).

                                        II.     ANALYSIS

A.     Overview

       In general, a federal district court “may not modify a term of imprisonment once it has been

imposed except that—(1) in any case—(B) the court may modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute…” 18 U.S.C. § 3582(c).

Defendant seeks a modification under § 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194 (First Step Act), which, among other reforms, retroactively applies certain

sentencing reform provisions of the Fair Sentencing Act (FSA), Pub. L. No. 111-220, 124 Stat.

2372. “The Fair Sentencing Act had increased the cocaine-base quantities required to trigger the

statutory penalties in 21 U.S.C. §§ 841(b)(1)(A)(iii) and (B)(iii), thereby reducing (but not

eliminating) the sentencing disparity between powder-cocaine and cocaine-base offenses.” United

States v. Ware, 964 F.3d 482, 485-86 (6th Cir. 2020).

       The authority granted by the First Step Act is limited: “A court that imposed a sentence

for a covered offense may ... impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 ... were in effect at the time the covered offense was committed.” United States v.

Alexander, 951 F.3d 706, 708 (6th Cir. 2019) (quoting § 404(b)). And the authority granted by

the First Step Act is discretionary: “Nothing in this section shall be construed to require a court to

reduce any sentence pursuant to this section.” Id. (quoting § 404(c)).



                                                  6
 Case 1:06-cr-00245-JTN ECF No. 360, PageID.2833 Filed 04/22/21 Page 7 of 11




       When a court finds a defendant eligible, the First Step Act requires the court to conduct “a

complete review of the resentencing motion on the merits.” First Step Act of 2018, Pub. L. No.

115-391, § 404(c). This includes, “at a minimum,” “an accurate calculation of the amended

guidelines range at the time of resentencing and [a] thorough renewed consideration of the §

3553(a) factors.” Boulding, 960 F.3d at 784. “Under section 404(b) and (c) of the First Step Act,

a district court is authorized to do two things with respect to a defendant’s covered offense: (1)

determine the statutory and Guidelines ranges ‘as if sections 2 and 3 of the Fair Sentencing Act

were in effect at the time the covered offense was committed,’ and (2) exercise its discretion to

impose a new sentence somewhere between the revised statutory minimum and the existing

sentence.” United States v. Foreman, 958 F.3d 506, 513 (6th Cir. 2020).

       As the Sixth Circuit reiterated in this case (ECF No. 333 at PageID.2600), a defendant is

not entitled to a plenary resentencing. See FED. R. CRIM. P. 43(b)(4) (providing that “[a] defendant

need not be present [where] the proceeding involves the correction or reduction of sentence under

… 18 U.S.C. § 3582(c)”); United States v. Williams, 972 F.3d 815, 816 (2020); Boulding, 960 F.3d

at 782; Alexander, 951 F.3d at 708 (“The First Step Act’s limited, discretionary authorization to

impose a reduced sentence is inconsistent with a plenary resentencing.”).

       Further, a district court “has wide latitude to provide the process it deems appropriate”

when it weighs a First Step Act motion. United States v. Barber, 966 F.3d 435, 438 (6th Cir. 2020)

(quoting Boulding, 960 F.3d at 784). However, “an opportunity to present objections, subject to

reasonableness review on appeal, is part and parcel of the process due to an eligible defendant.”

Boulding, 960 F.3d at 784. “Whether such an opportunity takes the form of a written presentation

or an oral argument is a case-specific decision within the scope of the district court’s discretion.”

Id. The Sixth Circuit has stated that an eligible defendant’s presentation includes “a meaningful



                                                 7
 Case 1:06-cr-00245-JTN ECF No. 360, PageID.2834 Filed 04/22/21 Page 8 of 11




opportunity for input, including (where appropriate) a chance to submit new facts for the court’s

consideration.” Barber, 966 F.3d at 438 (finding no error where defendant failed to submit

evidence of his conduct while in custody to district court reviewing First Step Act motion).

       Last, a court “must adequately explain the chosen sentence to allow for meaningful

appellate review.” Williams, supra (citation omitted). “[T]he record as a whole must indicate the

reasoning behind the court’s sentencing decision.” Id. at 817 (citing Rita v. United States, 551

U.S. 338, 356-59 (2007)).

B.     Defendant’s Eligibility for Sentence Reduction

       To be eligible for a sentence reduction under the First Step Act, a defendant must have

been sentenced for a “covered offense.” First Step Act § 404(b). The Act defines a “covered

offense” as “a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010, that was committed before August

3, 2010.” Id. § 404(a). “The only limitations on eligibility for relief under the act are for sentences

already imposed or reduced in accordance with those sections of the Fair Sentencing Act, or if an

earlier motion for a sentence reduction under the First Step Act was denied on the merits.” United

States v. Flowers, 963 F.3d 492, 497 (6th Cir. 2020) (citing § 404(c)).

       As the Sixth Circuit pointed out, both parties agree that Defendant meets the First Step

Act’s eligibility requirements (ECF No. 333 at PageID.2600). Specifically, the parties agree that

Defendant’s offense level decreases by three levels, producing an amended range of 262 to 327

months (id. at PageID.2602).

C.     Merits of Defendant’s Motion

       “While a defendant may be eligible for relief under the First Step Act, this does not mean

that he is entitled to it.” Flowers, 963 F.3d at 498. See also United States v. Maxwell, 800 F.



                                                  8
    Case 1:06-cr-00245-JTN ECF No. 360, PageID.2835 Filed 04/22/21 Page 9 of 11




App’x 373, 378 (6th Cir. 2020) (“The First Step Act merely unlocks the door to resentencing ....

But it is still up to the district court to open that door.”). “In exercising this discretion, the district

court must consider the factors outlined in 18 U.S.C. § 3553(a), including the defendant’s amended

guidelines range, and then ensure that the sentence is sufficient but not greater than necessary to

achieve the purposes of sentencing.” Flowers, 963 F.3d at 498 (citing Boulding, 960 F.3d at 782-

84; Foreman, 958 F.3d at 513-14; Allen, 956 F.3d at 357-58). A court has discretion to place more

weight on one of the § 3553 sentencing factors where the particular facts in a case warrant doing

so, and the court is not required to recite each of the factors in the statute. Ware, 964 F.3d at 487

(citing United States v. Adkins, 729 F.3d 559, 572 (6th Cir. 2013)).

        As noted by the Sixth Circuit, “the parties agree that his offense level decreases by three

levels, producing an amended range of 262 to 327 months” (ECF No. 333 at PageID.2602).

However, on remand, Defendant argues that his Guidelines range is instead 140 to 175 months

because, if the Court applies the intervening decision in United States v. Havis, 927 F.3d 382 (6th

Cir. 2019), then his New Mexico conviction for attempted drug-trafficking no longer counts as a

“controlled substance offense” under U.S.S.G. § 4B1.2(b) and no longer qualifies him as a career

offender (ECF No. 340 at PageID.2662-2666). In support of his request for a reduced sentence

within this new range, Defendant expresses remorse for his crimes and points out that he has

completed “about 57 rehabilitative and educational classes while incarcerated,” the Non-

Residential Drug Abuse Program, numerous psychological services programs and that he is

making “satisfactory progress towards obtaining his GED” (id. at PageID.2666). 2




2
 Defendant also opines that the coronavirus pandemic, coupled with his health conditions, make
his incarceration “significantly more punitive” (ECF No. 340 at PageID.2667-2668). The Court
declines to consider as part of its analysis the difficulties presented by COVID-19, a topic that
Defendant has also presented in a separate Motion for Compassionate Release (ECF No. 346).
                                                    9
Case 1:06-cr-00245-JTN ECF No. 360, PageID.2836 Filed 04/22/21 Page 10 of 11




        In response, the government argues that this Court should not modify Defendant’s sentence

beyond the amended range produced by the changes Congress made to crack sentencing in the Fair

Sentencing Act (ECF No. 347 at PageID.2754). The government argues that by requesting a

sentence within a new 140-to-175-month range, Defendant is effectively requesting a plenary

resentencing, based on all intervening changes in the law, and a sentence that would be “grossly

insufficient to afford adequate deterrence, to reflect the seriousness of the offenses, and to provide

just punishment” (id. at PageID.2754-2758). According to the government, this Court should

decline to reduce Defendant’s sentence, given the seriousness of Defendant’s criminal history, his

crimes of conviction and related misconduct, and the circumstances of his arrest (id. at

PageID.2759).

        As a threshold matter, the Sixth Circuit instructed this Court on remand to reconsider a

sentence modification “under the dictates of the First Step Act” (ECF No. 333 at PageID.2603).

The Sixth Circuit did not address—let alone provide instruction about—the retroactive application

of Havis to this case. Further, as the Sixth Circuit recently clarified in United States v. Maxwell,

991 F.3d 685 (6th Cir. 2021), this Court is permitted, but not required, to consider changes in

career offender designations. In Maxwell, the Sixth Circuit held that the First Step Act “tells the

court to alter just one variable in the original sentence, not all variables,” and to sentence a

defendant “‘as if’ the crack-cocaine sentencing range had been reduced under the Fair Sentencing

Act of 2010, not as if other changes had been made to sentencing law in the intervening years.”

Id. at 689.

        With the amended 262-327-month Guideline range as a starting point, and having given a

thorough renewed consideration of the sentencing factors set forth in § 3553(a), the Court holds

that an aggregate sentence of imprisonment of 420 months, which is an above-Guideline sentence,



                                                 10
Case 1:06-cr-00245-JTN ECF No. 360, PageID.2837 Filed 04/22/21 Page 11 of 11




i.e., a sentence above the range that would have applied if the Fair Sentencing Act of 2010 had

been in effect at the time of Defendant’s original sentencing, remains the appropriate sentence.

Specifically, such sentence is sufficient but not greater than necessary to reflect Defendant’s

lengthy and increasingly serious criminal history and the serious nature of the conviction offenses

and to protect the public from future crimes by Defendant, promote respect for the law, and provide

just punishment and deterrence. While the Fair Sentencing Act changed the penalty for crack

cocaine offenses and changes this Court’s starting point, the totality of the facts in this case

concerns more than crack cocaine and justifies a total sentence of 420 months. As the government

pointed out in April 2019, “[r]egardless whether the starting point of that analysis was a range of

360 months to life or 262 to 327 months in prison, that roadmap leads to the same destination”

(ECF No. 316 at PageID.2519). Therefore, the Court, in its discretion, again denies Defendant’s

motion for a reduction of sentence.

                                      III.   CONCLUSION

       Accordingly, for the foregoing reasons:

       IT IS HEREBY ORDERED that Defendant’s Motion to Reduce Sentence (ECF No. 308)

is DENIED.


Dated: April 22, 2021                                         /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                 11
